{¶ 35} While I agree it appears clear the magistrate did not believe Appellant was justified in defending himself, the record does reflect the magistrate found the fact Ms. Mercer was nursing her child precluded Appellant from asserting self-defense. Ms. Mercer's status of nursing does not legally bar the assertion of self-defense. Such constitutes an error of law and, as noted by the majority in its citation toSeasons Coal Co., is a legitimate ground for reversal.3
3 Because I would sustain Appellant's second assignment of error, I would overrule Appellant's first assignment of error as being premature. *Page 1